Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 1 of 8 PagelD #: 946

EXHIBIT A
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 2 of 8 PagelD #: 947
Case 1:17-cv-02374-RRM-ST Document 87 Filed 07/20/20 Page 1 of 2 PagelD #: 808

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,
Docket No. 17-cv-2374
Plaintiff

Request for Certificate of Default
- against -

Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments

Corporate Defendants

And

Burgis  Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does | through 15,
Individual Defendants

 

TO: DOUGLAS C. PALMER, CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Plaintiff in the above-captioned action request that defaults be entered against Defendant
Joseph Rabito, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure for failure to
timely plead or otherwise defend this action as fully appears from the court file and the attached
declaration of Nicholas Bowers, Esq.

Dated: Brooklyn, New York
July 20, 2020

Respectfully Submitted,
/s/
Nicholas Bowers, Esq.
Gary Tsirelman P.C.
Attorneys for Plaintiff
129 Livingston St.
Brooklyn NY 11201
Email: nbowers@gtmdjd.com
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 3 of 8 PagelD #: 948
Case 1:17-cv-02374-RRM-ST Document 87 Filed 07/20/20 Page 2 of 2 PageiD #: 809
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 4 of 8 PagelD #: 949
Case 1:17-cv-02374-RRM-ST Document 87-1 Filed 07/20/20 Page 1 of 3 PagelD #: 810

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,

Docket No. 17-cv-2374
Plaintiff

- against - Declaration in Support of Request
for Certificate of Default
Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments
Corporate Defendants

And
Burgis Sethna, a/k/a Seth Burgess, Heath
Wagenheim, Joseph Rabito, Damian Laljie a/k/a
Damian Laltie, and John Does 1 through 15,
Individual Defendants
x

DECLARATION OF NICHOLAS BOWERS, ESQ.

I, Nicholas Bowers, declare under penalty of perjury that:

 

1. 1 am an associate attorney with Gary Tsirelman, P.C., counsel to Plaintiff Capital 7 Funding in

the above-captioned matter.

2. 1 submit this declaration pursuant to Rule 55.1of the Local Civil Rules for the Eastern District
of New York and in support of Plaintiffs request for a certificate of default against Defendant

Joseph Rabito (“Rabito”).

3. This action seeks damages from Rabito for his conduct and direction of Defendants’ fraudulent

enterprise that defrauded Plaintiff.
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 5 of 8 PagelD #: 950
Case 1:17-cv-02374-RRM-ST Document 87-1 Filed 07/20/20 Page 2 of 3 PagelD #: 811

4, Jurisdiction of this action is based upon 28 U.S.C § 1331 because Plaintiff brings its claims, in
part, under the laws of the United States, specifically 18 U.S.C. § 1961 through 1968 (the
Racketeer Influenced and Corrupt Organizations (“RICO”) Act). This Court has supplemental
jurisdiction of Plaintiff's state law claims pursuant to 29 U.S.C. § 1367. This District is an
appropriate venue pursuant to 28 U.S.C. § 1391, one or more of the Defendants resides in the
Eastern District of New York and because this is the District where a substantial amount of the

activities forming the basis of the Complaint occurred.

5. The Complaint was filed on April 20, 2017. ECF No. 1. Plaintiff filed an Amended Complaint
on May 4, 2017. ECF No. 4. Nicholas Rosario both inquired and confirmed that Rabito was not a
member of the United States military and served a true and correct copy of the Amended Complaint

was served on Rabito on June 3, 2017. See Exhibit A

6. Rabito retained counsel and sought an extension of his time to answer on July 24, 2017. ECF
Nos. 20 and 21. Plaintiff subsequently filed a Second Amended Complaint on August 31, 2017.

ECF No. 26.

8. Rabito requested a pre-motion conference from the Court regarding a motion to dismiss the
Second Amended Complaint. ECF No. 29. The Court issued an order on March 22, 2019 allowing

all Defendants to file motions to dismiss.

8. Rabito filed a motion to dismiss the Second Amended Complaint on June 21, 2019. The Court
denied Rabito’s motion in part on May 29, 2020, dismissing only the fraud and unjust enrichment

claims against Laljie. ECF No. 82.
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 6 of 8 PagelD #: 951
Case 1:17-cv-02374-RRM-ST Document 87-1 Filed 07/20/20 Page 3 of 3 PagelD #: 812

9. Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), Rabito’s responsive pleading to the
remaining claims was due filed or served on June 15, 2020. Rabito has not filed or served any
responsive pleading or appeal after filing the motion to dismiss. Rabito’s time to respond has

expired.

10. This action seeks judgment against Rabito for compensatory damages, punitive damages, treble

damages, costs, and reasonable counsel fees.

Dated: Brooklyn, New York
July 20, 2020

Respectfully Submitted,

Nicholas Bowers, Esq.
Gary Tsirelman P.C,
Attorneys for Plaintiff
129 Livingston St.
Brooklyn NY 11201
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 7 of 8 PagelD #: 952
Céad ‘1:7-6c02227-RRRINGST DAcowmnet 8 B-2 Fiehbhog1a0/20 Pag Diol PRage HL BA3

Affidavit of Service - Suitable Age Person

United States District Court, EASTERN DISTRICT, New York CASE NO: 1:17-CV-02374-RRM-ST
Plaintiff / Petitioner: CAPITAL 7 FUNDING
VS.

Defendant / Respondent: WINGFIELD CAPITAL CORPORATION, ET AL.

 

 

| NICHOLAS ROSARIO being duly sworn deposes and says: that deponent is nota party to this action, is over 18
years of age and resides in the state of NEW YORK _. That on June 03, 2017 at 01:42 PM at 21 WILLETT
AVENUE, APT. # PHO9, PORT CHESTER, NY 10573, deponent served the within:

Summons in A Civil Action; Rider; Amended Complaint

on JOSEPH RABITO herein known as Recipient. Said service was etfected in the following manner:

By delivering thereat a true copy of each to James Lovingthomas , Security/concierge , a person of suitable age
and discretion. That person was also asked by deponent whether said premises was the recipient's DWELLING _
place and their reply was affirmative.

Deponent also enclosed a copy of the same in a postpaid sealed envelope, properly addressed to recipient's
DWELLING place at 21 WILLETT AVENUE, APT. # PHOS, PORT CHESTER, NY 10573 by regular mail and
deposited said envelope in an official depository under the exclusive care and custody of the United States Postal
Service within State of NEW YORK on JUNES, 2017 First class mail envelope marked Personal and
Confidential.

Deponent further states upon information and belief that said person so served is not in the Military Service of the
State of NEW YORK, of the United States as the term is defined in either the State or Federal statutes. Deponent
further states that deponent describes the person actually served James Lovingthomas as follows:Black, Male,
5' 9", 160 - 170 Ibs, Black halr, Brown eyes, glasses, 25 - 30 years

Attempts:
Date: June 03, 2017 Time: 01:42:33 PM GPS: 41,002228, -73.660446
NOTES: ACCESS TO PH09 WAS DENIED, RECIPIENT STATED HE IS AUTHORIZED TO ACCEPT.

Documents were served In accordance with CPLR 308.

 

Sworn to before me on the .f_day

of_ init , 2013, i)
t , ioe iit ci inial ¥,

 

crt tel, -

CAROLL eee NICHGLAS ROSARIO
Notary Public - State of New York

No. 01RA6028190 License Number: N/A

Qualified in Nassau County
Commission Expires: July 26, 2017

 

UNDISPUTED LEGAL, INC., 590 MADISON AVENUE, 21ST FLOOR, NEW YORK, NEW YORK, 10022
Case 1:17-cv-02374-RRM-ST Document 100-4 Filed 01/24/21 Page 8 of 8 PagelD #: 953
Case 1:17-cv-02374-RRM-ST Document 87-3 Filed 07/20/20 Page 1 of 1 PagelD #: 814

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,
Docket No. 17-cv-2374
Plaintiff

- against - Certificate of Default
Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments
Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does | through 15,
Individual Defendants

x

 

I, Douglas Palmer, Clerk of the Court of the United States District Court for the Eastern
District of New York, do hereby certify that Defendant Joseph Rabito has not filed an

answer or otherwise moved with respect to the above-captioned action as fully appears from the
court file herein and from the Declaration of Nicholas Bowers, annexed hereto. The default of
Defendant Joseph Rabito is hereby noted pursuant to Rule 55(a) of the Federal Rules of

Civil Procedure.

Dated: Brooklyn, New York
2020

 

DOUGLAS C. PALMER
Clerk of Court
By:

 

Deputy Clerk
